DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 8-20 (Group II: drawn to a method of manufacturing a globe assembly) in the reply filed on 7-21-22 is acknowledged. The non-elected claims 1-7 (Group I: drawn to a globe assembly) were cancelled in same reply.

Specification

The disclosure is objected to because of the following informality: page 14 (L20) “18” should read “28”. Appropriate correction is required.

Claim Objections

Claims 10 and 19 are objected to because of the following informalities: (a) claim 10 (L2) “a” should read “the” and (b) claim 19 (L2) “a” should read “the”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite when reciting “another said hemisphere” (L21) in that the claim previously recites the formation of only one hemisphere. 
Claim 11, the term “smooth” (L2) is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 15, the antecedent basis of “one said hemisphere” (L3-4) is not clearly defined.
Claim 15, the antecedent basis of “another” hemisphere (L4) is not clearly defined.
Claim 16 is indefinite when referencing another hemisphere (L12) in that the claim previously recites the formation of only one hemisphere.
Claim 20, the antecedent basis of “one said hemisphere” (L7) is not clearly defined.
Claim 20, the antecedent basis of “another” hemisphere (L8) is not clearly defined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riemer (US 4,414,731) in view of Snyder (US 3,225,461).
Claim 8 and claims 16-17, Riemer teaches a method of manufacturing a globe assembly. The method comprises:
●providing first plastic sheet 34 (c3 L14-18)
●printing graphics onto sheet 34 (c3 L14-18)
●vacuum forming and trimming sheet 34 into form hemisphere 35 (c1 L24-29; c3 L28-47)
●molding support plastic layer 78 onto form hemisphere 35 (c4 L 29-46)
●joining form hemisphere 35 to another form hemisphere to form a globe (c4 L54-67).
Claim 8 and claims 16-17 (combined), Riemer does not teach that providing sheet 34 (i.e. a first plastic sheet) includes providing the first plastic sheet having a first tension stress of plastic property in a first direction and a lesser second tension stress of plastic property in a second direction – providing a second plastic sheet having a third tension stress of plastic property in a first direction and a lesser fourth tension stress of plastic property in a second direction – and laminating the second plastic sheet to the first plastic sheet in an orientation where the first direction of the second plastic sheet is angled to the first direction of the first plastic sheet – thereafter it is the combination of the first plastic sheet and the second plastic sheet that is vacuum formed.
Snyder teaches a method of manufacturing a globe assembly (Fig8; c1 L39-49). The method comprises:
●providing a first plastic sheet by calendaring (c4 L51-54) – since Snyder teaches the same method as the instant specification indicates to make the first plastic sheet (i.e. calendaring), it is submitted that the first plastic sheet of Snyder will have a first tension stress of plastic property in a first direction and a lesser second tension stress of plastic property in a second direction to the same degree as that in the claims
●providing a second plastic sheet by calendaring (c4 L51-54) – since Snyder teaches the same method as the instant specification indicates to make the first plastic sheet (i.e. calendaring), it is submitted that the second plastic sheet of Snyder will have a third tension stress of plastic property in a first direction and a lesser fourth tension stress of plastic property in a second direction to the same degree as that in the claims
●printing graphics onto the first plastic sheet (c3 L5-11)
●laminating the second plastic sheet to the first plastic sheet in an orientation where the first direction of the second plastic sheet is angularly disposed to the first direction of the first plastic sheet (forming an angular relationship), therein forming a laminate (c4 L43-72)
●vacuum forming and trimming the laminate into a form hemisphere (c3 L46 to c4 L37).
Snyder indicates at column 4, lines 52-56 – where stress is a tension stress of plastic property:

    PNG
    media_image1.png
    255
    453
    media_image1.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Riemer that providing sheet 34 (i.e. a first plastic sheet) includes providing the first plastic sheet having a first tension stress of plastic property in a first direction and a lesser second tension stress of plastic property in a second direction – providing a second plastic sheet having a third tension stress of plastic property in a first direction and a lesser fourth tension stress of plastic property in a second direction – and laminating the second plastic sheet to the first plastic sheet in an orientation where the first direction of the second plastic sheet is angled to the first direction of the first plastic sheet – thereafter it is the combination of the first plastic sheet and the second plastic sheet that is vacuum formed in that Snyder indicates that such assures registration between the print and the final relief image.
 	Snyder demonstrates that that the angular relationship is a result effective variable in that the angle assists in assuring between the print and the final relief image. Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have optimized the degree of the angular relationship in Riemer in view of Snyder to achieve optimal registration between the print and the final relief image of the globe.
Also the claimed angle cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Riemer in view of Snyder teaches the general conditions of the claim in the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claims 9 and 18, Riemer in view of Snyder does not teach the use of an adhesive to bond the first plastic sheet to the second plastic sheet. However, use of an adhesive to bond two plastic sheet together is conventional and well-known. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have used in Riemer in view of Snyder, an adhesive to bond the first plastic sheet to the second plastic sheet because such is conventional and well-known (MPEP 2144.03).
Claim 10, Riemer in view of Snyder teaches that vacuum forming the laminate into the form hemisphere includes providing a vacuum mold (including mold cover 1 and concave mold 2; Snyder: c2 L5-19) and drawing the laminate against a shaped surface of the vacuum mold (Snyder: c2 L54-60).
Claim 11, Riemer in view of Snyder teaches that the shaped surface is hemispherical and is smooth in some areas (Snyder: Fig1; c2 L4-21; c2 L38-43). See Figure 1 of Snyder below with annotations added by the examiner:

    PNG
    media_image2.png
    576
    684
    media_image2.png
    Greyscale

Claim 12, Riemer in view of Snyder teachers that the shaped surface is hemispherical and is textured (such as at depressions 27) with topographical features (i.e. rivers, mountains, bodies of water – c1 ¶1), wherein the topographical features are transferred onto the form hemisphere (Snyder: Fig1; c2 L4-21 L38-43; c1 L1-17 L39-49). See Figure 1 of Snyder above with annotations added by the examiner.
	Claim 13, Riemer in view of Snyder teaches that trimming created even edges (i.e. all along edges of equatorial line 16) of the form hemisphere (Riemer: c3 L44-47).
Claim 14, Riemer in view of Snyder teaches that molding the support plastic layer onto the form hemisphere includes placing the form hemisphere into an injection molding machine (Fig6) and injecting the support plastic layer (i.e. styrene) onto the form hemisphere (Riemer: c3 L47 to c4 L46).
	Claims 15, Riemer in view of Snyder teaches that the injection molding machine creates a mechanical connector (i.e. flange assemblies 86 and 88) in the support plastic layer that enables the form hemisphere to be mechanically connected with another form hemisphere (Riemer: c4 L47 to c5 L7; Fig10; Fig12).
Claim 19, Riemer in view of Snyder teaches that vacuum forming the laminate into the form hemisphere includes providing a vacuum mold (including mold cover 1 and concave mold 2; Snyder: c2 L5-19) and drawing the laminate against a shaped surface of the vacuum mold (Snyder: c2 L54-60). Riemer in view of Snyder teachers that the shaped surface is hemispherical and is textured (such as at depressions 27) with topographical features, wherein the topographical features (i.e. rivers, mountains, bodies of water – c1 ¶1) are transferred onto the form hemisphere (Snyder: Fig1; c2 L4-21 L38-43; c1 L1-17 L39-49). See Figure 1 of Snyder above with annotations added by the examiner.
Claim 20, Riemer in view of Snyder teaches that molding the support plastic layer onto the for hemisphere includes placing the form hemisphere into an injection molding machine (Fig6) and injecting the support plastic layer (i.e. styrene) onto the form hemisphere (Riemer: c3 L47 to c4 L46). Riemer in view of Snyder teaches that the injection molding machine creates a mechanical connector (i.e. flange assemblies 86 and 88) in the support plastic layer that enables the form hemisphere to be mechanically connected with another form hemisphere (Riemer: c4 L47 to c5 L7; Fig10; Fig12).

Prior Art of Record

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Gilmer teaches forming relief globes. Braund teaches making globes using vacuum. Onishi teaches forming a glove using a convex mold. 

Conclusion

Applicant submitted a document (Injection mould of plastic globe). This document was not listed on the Information Disclosure Statement filed 10-17-19. The document includes a listing of patents. These patents were not listed on the Information Disclosure Statement. The document (Injection mould of patent globe) and the patents in the listing have not been considered. See MPEP 609 for Information Disclosure Statement information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745